DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the system", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-25 are rejected for the same reasons as set forth above because they depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 12-25, 38-42, 44-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skakoon et al (Pub. No.:  US 2002/0052610).
Regarding claim 1, Skakoon et al disclose trajectory array guide system for defining a trajectory to a target location in the brain of a subject and for guiding an elongated tool along the trajectory [see], the system comprising:
a base configured for attachment to the skull of the subject [see 0051, 0059 and figs 37-38] by disclosing base 104 is attached to the patient's skull by any suitable fastening device, such as bone screws 200A and 200B [see 0051];
an array guide comprising a series of lumens [see 0065, figs 19A-19B] by disclosing the top portion of multilumen insert 1120 provides a multilumen guide having a plurality of openings, such as the center opening 1124A and side openings 1124B-E and these openings are also referred to as lumens. Openings 1124B-E are spaced apart from center opening 1124A by a known predetermined distance [see 0065];
an imaging unit configured for engagement with the array guide and configured to hold and direct imaging fluid along passages which are co-axial with the lumens of the array guide and configured to define a series of trajectories [see 0063, 0065, 0068, 0070] by disclosing alignment stem 1400 is filled with an imagable fluid provided through a one-way valve 1600 at a proximal end of alignment stem 1400 [see 0070];
and 
an elongated handle configured for engagement with either the array guide [see 0089].

Regarding claim 2, Skakoon et al disclose wherein the array guide comprises a ball at one end, and wherein the base comprise a socket configured to receive and hold the ball of the array guide to form a ball-socket pivoting mechanism [see 0044, 0064] by disclosing an interior portion of a socket 1114 on saddle 1106 provides a socket portion of a ball-and-socket joint. An affixation mechanism, such as thumbscrew 1116, passes through a threaded opening in socket 1114 to secure the position of a ball housed therein [see 0064].

Regarding claim 3, Skakoon et al disclose wherein the socket has a central axis orthogonal to a plane formed by the bottom of the base [see 0064].

Regarding claim 4, Skakoon et al disclose wherein the socket has a central axis which is non-orthogonal with respect to the plane formed by the bottom of the base such that the socket is tilted [see 0068].

Regarding claim 6, Skakoon et al disclose wherein the socket has an outer sidewall comprising threads or one or more grooves, wherein the threads or the one or more grooves are configured for attachment to a locking element to prevent the ball within the socket from pivoting movement [see 0084, 0044, 0059, 0064] by disclosing an interior portion of a socket 1114 on saddle 1106 provides a socket portion of a ball-and-socket joint. An affixation mechanism, such as thumbscrew 1116, passes through a threaded opening in socket 1114 to secure the position of a ball housed therein [see 0064].

Regarding claim 7, Skakoon et al disclose wherein the locking element is a ring-clamp configured for connection to the one or more grooves of the socket [see 0044, 0059, 0064] by disclosing an interior 

Regarding claim 8, Skakoon et al disclose wherein the locking element is a locking nut configured for connection to the threads of the socket [see 0044, 0059, 0064] by disclosing an interior portion of a socket 1114 on saddle 1106 provides a socket portion of a ball-and-socket joint. An affixation mechanism, such as thumbscrew 1116, passes through a threaded opening in socket 1114 to secure the position of a ball housed therein [see 0064].

Regarding claim 9, Skakoon et al disclose wherein the base includes a plurality of attachment members for attaching the base to the skull of the subject and wherein the attachment members are accessible by an attachment tool when the locking element is engaged to the outer sidewall of the socket [see 0059, 0091, and figs 37-38] by disclosing a base 800, secured directly to the patient's skull by four bone screws 804A-D through respective legs extending downward from platform 802 [see 0059] and A tower 3804 is secured to base 3802 or, alternatively, directly to the skull. Tower 3804 includes mounting legs 3806 and 3808, which are affixed to base 3802 or to the skull [see 0091].

Regarding claim 10, Skakoon et al disclose wherein the array guide comprises a cylindrical or funnel-shaped member having a first end and a second end wherein the ball is formed at the first end [see fig 16] and wherein the series of lumens each separately extend longitudinally along the length of the array guide with openings at both ends from the first end to the second end of the array guide [see figs 31, 36].



Regarding claim 13, Skakoon et al disclose wherein the lower extensions are tubes configured to fit inside the lumens of the array guide [see 0073] by disclosing a triple sheath assembly 1802, with linearly-arranged sheaths 1800A-C, appropriately spaced apart for being inserted into three linearly-arranged lumens 1124 of multilumen insert 1120 [see 0073].

Regarding claim 14, Skakoon et al disclose wherein the array guide includes an outer groove and the imaging unit includes an index tube configured to slide into the outer groove when the imaging unit is engaged with the array guide [see 0073-0076] wherein the index tube is configured to provide a reference point for identification of each of the tubes in a magnetic resonance image [see abstract, 0007, 0021, 0065, 0068, 0083, 0093].

Regarding claim 15, Skakoon et al disclose wherein the imaging unit includes a cap configured to seal the imaging fluid inside the imaging unit [see 0070] by disclosing alignment stem 1400 is filled with an imagable fluid provided through a one-way valve 1600 at a proximal end of alignment stem 1400 [see 0070].



Regarding claim 17, Skakoon et al disclose wherein the locking mechanism includes at least one set-screw which penetrates the array guide and makes tightening contact with at least one of the tubes [see fig 30].

Regarding claim 18, Skakoon et al disclose wherein the locking system includes three set-screws, each penetrating the body of the array guide to enter two different lumens as well as the central lumen [see 0063].

Regarding claim 19, Skakoon et al disclose wherein the three set-screws are placed closer to the ball of the ball array guide than to the upper end of the ball array guide [see 0063].

Regarding claim 20, Skakoon et al disclose wherein the elongated handle comprises a connector end configured for engagement with the outside or the inside of the imaging unit [see 0076].

Regarding claim 21, Skakoon et al disclose wherein the connector end is configured for engagement with the outside of the imaging unit and includes an opening for a connector set-screw to lock the elongated handle on the imaging unit [see 0063]

Regarding claim 22, Skakoon et al disclose wherein the elongated handle includes an end spike for insertion into one of the lumens of the array guide for direct engagement of the elongated handle with the array guide [see 0069-0070, 0076-0077].

Regarding claim 23, Skakoon et al disclose wherein the elongated handle is at least partially hollow and has an outer end opening at the end opposite the end spike and wherein the outer end opening is configured for connection to a navigation component of an image guided surgery system [see 0069-0070, 0076-0077].

Regarding claim 24, Skakoon et al disclose a reducer tube for insertion into one of the lumens to provide a reduced diameter for the lumen [see 0077].

Regarding claim 25, Skakoon et al disclose wherein the reducer tube comprises an adjustable stop for restraining movement of an elongated tool within the reducer tube [see 0077].

Regarding claim 38, Skakoon et al disclose method for delivering an elongated tool to a target location in the brain of a subject, the method comprising:
(a) providing a trajectory array guide system, the trajectory array guide system comprising a base, an array guide, an imaging unit, and a handle [see 0051, 0059, 0076-0077 and figs 37-38] by disclosing base 104 is attached to the patient's skull by any suitable fastening device, such as bone screws 200A and 200B [see 0051];
(b) performing a craniotomy at an entry location [see fig 1];
(c) connecting the base of the trajectory array guide system to the entry location [see 0063, 0068 figs 37-38];
(d) engaging the array guide with the base to form a pivoting mechanism [see fig 38, 0044, 0091, claim 43];

(f) imaging a series of trajectories towards the target location with magnetic resonance imaging (MRI) [see abstract, 0007, 0021, 0065, 0068, 0083, 0093];
(g) locking the trajectory array guide system and selecting a trajectory from the series of trajectories [see 0007, 0021, 0061, 0063, 0065, 0068];
(h) removing the imaging unit and delivering the elongated tool to the target location using the selected trajectory [see 0076-0077]; 
and
(i) removing the trajectory array guide system from the skull of the subject [see 0068, 0070, 0073].

Regarding claim 39, Skakoon et al disclose the step of connecting the base of the trajectory array guide system to the entry location comprises connecting the base to the entry location using bone screws through bottom tabs of the base [see 0051].

Regarding claim 40, Skakoon et al disclose adding MRI contrast imaging reagent to the imaging unit prior to the imaging of the series of trajectories [see 0070 and claim 66] with magnetic resonance imaging (MRI) [see abstract, 0007, 0021, 0065, 0068, 0083, 0093].

Regarding claim 41, Skakoon et al disclose wherein the step of aligning the array guide to the target location comprises using the surgical navigation system to orient the series of trajectories toward the target location [see 0069].

Regarding claim 42, Skakoon et al disclose wherein the elongated tool is a catheter configured to deliver a drug to the target location [see 0050].

Regarding claim 44, Skakoon et al disclose
a base configured for attachment to the skull of the subject [see 0051, 0059 and figs 37-38] by disclosing base 104 is attached to the patient's skull by any suitable fastening device, such as bone screws 200A and 200B [see 0051];
an array guide comprising a series of lumens [see 0065, figs 19A-19B] by disclosing the top portion of multilumen insert 1120 provides a multilumen guide having a plurality of openings, such as the center opening 1124A and side openings 1124B-E and these openings are also referred to as lumens. Openings 1124B-E are spaced apart from center opening 1124A by a known predetermined distance [see 0065];
an imaging unit configured for engagement with the array guide and configured to hold and direct imaging fluid along passages which are co-axial with the lumens of the array guide and configured to define a series of trajectories [see 0063, 0065, 0068, 0070] by disclosing alignment stem 1400 is filled with an imagable fluid provided through a one-way valve 1600 at a proximal end of alignment stem 1400 [see 0070];
an elongated handle configured for engagement with either the array guide [see 0089]
wherein the array guide comprises a ball at one end, and wherein the base comprise a socket configured to receive and hold the ball of the array guide to form a ball-socket pivoting mechanism [see 0044].


a base configured for attachment to the skull of the subject [see 0051, 0059 and figs 37-38] by disclosing base 104 is attached to the patient's skull by any suitable fastening device, such as bone screws 200A and 200B [see 0051];
an array guide comprising a series of lumens [see 0065, figs 19A-19B] by disclosing the top portion of multilumen insert 1120 provides a multilumen guide having a plurality of openings, such as the center opening 1124A and side openings 1124B-E and these openings are also referred to as lumens. Openings 1124B-E are spaced apart from center opening 1124A by a known predetermined distance [see 0065];
an imaging unit configured for engagement with the array guide and configured to hold and direct imaging fluid along passages which are co-axial with the lumens of the array guide and configured to define a series of trajectories [see 0063, 0065, 0068, 0070] by disclosing alignment stem 1400 is filled with an imagable fluid provided through a one-way valve 1600 at a proximal end of alignment stem 1400 [see 0070];
and 
an elongated handle configured for engagement with either the array guide [see 0089].

Regarding claim 50, Skakoon et al disclose comprising one or more elongated tools configured to deliver a drug to a target location [see 0050], wherein the elongated tools comprise one or more catheters [see 0072] by disclosing multilumen insert 1120 is used to guide a distal end of a secondary medical instrument, such as an elongate lumenal catheter [see 0072].



Regarding claim 53, Skakoon et al disclose wherein the trajectory array guide system comprises a stereotaxic navigation system connected to the handle [see 0069].

Regarding claim 54, Skakoon et al disclose wherein the elongated handle is configured for connection with a stereotaxic navigation system [see 0069].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Skakoon et al (Pub. No.:  US 2002/0052610).
Regarding claim 5, Skakoon et al disclose socket 2800 rides on a sliding translational stage 2802 on a mount 2804 coupled to saddle 1106 or other portion of deep brain access device 1100 [see 0081] and a ball-and-socket movement for adjusting a trajectory of an instrument being introduced into the 
Skakoon et al may not explicitly mention the central axis of the socket is angled by between about 10 degrees to about 30 degrees from the axis orthogonal to the plane formed by the bottom of the base.
Nonetheless, Skakoon et al disclose tilting at least a portion of the assembly so that a second axis, extending concentrically through the guide lumen, is at a desired angle with the first axis [see claim 1, 43, 0092] which could 30 degrees (emphasis added).
In the alternative, one skilled in the art would have been motivated to use a range of 10 to 30 degrees; so that a second axis, extending concentrically through the guide lumen.

Regarding claim 11, Skakoon et al disclose multilumen insert 1120 provides a multilumen guide having a plurality of openings, such as the center opening 1124A and side openings 1124B-E; these openings are also referred to as lumens. Openings 1124B-E are spaced apart from center opening 1124A by a known predetermined distance [see 0065] and figs show lumens in parallel arrangement [see figs 31, 32A-32B, 36] and arranged in a symmetrical hexagonal pattern and a fifth lumen located in the center of the symmetrical hexagonal pattern [see figs 39].
Skakoon et al may not explicitly mention seven substantially parallel lumens with six lumens and a seventh lumen.  However, Skakoon et al disclose one or more lumens 3010A-C extending therethrough for passing and guiding instruments, sheaths, stylets [see 0083].
Therefore, it would have been obvious to use more than 5 lumens such as 7 lumens; for passing and guiding instruments, sheaths, stylets [see 0083, Skakoon et al].

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Skakoon et al (Pub. No.:  US 2002/0052610) in view of Solar et al (Pub. No.:  US 2013/0096570).
Regarding claim 51, Skakoon et al don’t disclose wherein all components are contained in one or more sterilized packages.
Nonetheless, Solar et al disclose all components are contained in one or more sterilized packages [see 0033].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Skakoon et al and Solar et al by having all components contained in one or more sterilized packages; to minimize the risk of contamination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793